Case 1:20-cv-00621-RPK-SMG Document 9 Filed 08/04/20 Page 1 of 7 PageID #: 88




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
JAN-MICHAEL RIVES,


                          Plaintiff,                            MEMORANDUM AND ORDER
                                                                20-cv-621 (RPK) (SMG)
        -against-

SUNY DOWNSTATE COLLEGE OF MEDICINE,
LISA MERLIN, M.D., ANDREW ADLER, M.D.,
ROBIN OVITSH, M.D., JEANNE MACRAE, M.D.,
CARLOS PATO, M.D., JOSEPH MERLINO, M.D.,
JEFFREY PUTMAN, M.D., and SOPHIE
CHRISTOFOROU, M.D.,

                           Defendants.
------------------------------------------------------------X
RACHEL P. KOVNER, United States District Judge:

        Plaintiff, acting pro se and using his own name, initiated this action in January 2020.

See Compl. (Dkt. #1). Several months later, plaintiff filed an ex parte motion to proceed under

the pseudonym “student.” See Mot. to Proceed Pseudonymously (“Mot.”) (Dkt. #7). Plaintiff

subsequently submitted a letter attaching a proposed amended complaint. See Pl.’s Letter and

Proposed Am. Compl. (“Am. Compl.”) (Dkt. #8). Among other changes, the proposed amended

complaint would revise the caption of the case to replace plaintiff’s name with “student.” Ibid.

For the reasons that follow, plaintiff’s motion to proceed pseudonymously is denied. If plaintiff

wishes to proceed with his amended complaint, he must refile it under his own name.

                                               BACKGROUND

        On January 31, 2020, plaintiff filed a complaint asserting claims under the Rehabilitation

Act of 1973, the Americans with Disabilities Act (“ADA”), Title VII of the Civil Rights Act of

1964 (“Title VII”), the Fourteenth Amendment, and state common law. See Compl. ¶ 11.

Plaintiff’s proposed amended complaint includes similar claims, but it would replace his


                                                        1
Case 1:20-cv-00621-RPK-SMG Document 9 Filed 08/04/20 Page 2 of 7 PageID #: 89




Title VII claim with a claim under Title IX of the Education Amendments Act of 1972 (“Title

IX”). See Am. Compl. ¶ 5. According to plaintiff, he attended SUNY Downstate College of

Medicine (“SUNY Downstate”) as a medical student starting in 2014, until he was placed on

medical leave in early 2016 and subsequently denied readmission. Compl. ¶¶ 1, 15, 61, 83, 86.

Plaintiff alleges that the school and several faculty members and administrators unlawfully

discriminated against him because he “suffers from ADHD and intermittent depression.”

Id. ¶ 16; see id. ¶¶ 2-11. He also claims that a university official sexually harassed him during a

private meeting by “caress[ing]” plaintiff’s cheek and telling plaintiff that he likes looking at

plaintiff’s face. Id. ¶¶ 69-70; see Mot. at 1. In plaintiff’s proposed amended complaint, he

claims that the official “stopped advocating for [plaintiff]” after plaintiff “rejected his sexual

advance.” Am. Compl. ¶ 153.

       On June 10, more than four months after filing the complaint, plaintiff filed a motion

seeking leave to proceed under a pseudonym because the case involves details about his

“medical history and academic record,” as well as an “allegation of sexual harassment.”

See Mot. at 1. Plaintiff expresses concern that “if [he] were to prevail, and if relief were to

include [his] being able to resume [his] training,” he would be harmed in his future application to

residency programs because his name would be “publicly associated with litigation against a

medical school.” Id. at 1-2. He states that he did not use a pseudonym when he filed his

complaint in January because his attorney “abandoned” him “less than a week before the statute

of limitations was set to expire on many of [his] claims,” leaving plaintiff without time to

“properly research” how to proceed anonymously. Id. at 2. As plaintiff notes, this case is in its

early stages and the defendants have not yet been served. Ibid.




                                                2
Case 1:20-cv-00621-RPK-SMG Document 9 Filed 08/04/20 Page 3 of 7 PageID #: 90




                                           DISCUSSION

       Federal Rule of Civil Procedure 10(a) requires the title of a complaint to “name all the

parties.” The Second Circuit has recognized that, while it is sometimes appropriate for a litigant

to proceed under a pseudonym, Rule 10(a)’s requirement “serves the vital purpose of facilitating

public scrutiny of judicial proceedings and therefore cannot be set aside lightly.” Sealed Plaintiff

v. Sealed Defendant, 537 F.3d 185, 188-89 (2d Cir. 2008). “[P]seudonyms are the exception and

not the rule,” and a party seeking to “receive the protections of anonymity . . . must make a case

rebutting” the “presumption of disclosure.”           United States v. Pilcher, 950 F.3d 39, 45

(2d Cir. 2020) (per curiam).

       When considering a plaintiff’s request to proceed anonymously, courts in this Circuit

balance “the plaintiff’s interest in anonymity . . . against both the public interest in disclosure and

any prejudice to the defendant.” Sealed Plaintiff, 537 F.3d at 189. The Second Circuit has set

forth a non-exhaustive list of ten factors to guide courts in balancing these interests. Id. at 189-

90. Specifically, courts should consider whether:

       (1) “the litigation involves matters that are highly sensitive and [of a] personal nature”;

       (2) “identification poses a risk of retaliatory physical or mental harm to the . . . party
           [seeking to proceed anonymously] or even more critically, to innocent non-parties”;

       (3) “identification presents other harms and the likely severity of those
           harms . . . including whether the injury litigated against would be incurred as a result
           of the disclosure of the plaintiff’s identity”;

       (4) “the plaintiff is particularly vulnerable              to    the   possible    harms      of
           disclosure . . . particularly in light of his age”;

       (5) “the suit is challenging the actions of the government or that of private parties”;

       (6) “the defendant is prejudiced by allowing the plaintiff to press his claims
           anonymously, whether the nature of that prejudice (if any) differs at any particular
           stage of the litigation, and whether any prejudice can be mitigated by the district
           court”;


                                                  3
Case 1:20-cv-00621-RPK-SMG Document 9 Filed 08/04/20 Page 4 of 7 PageID #: 91




       (7) “the plaintiff’s identify has thus far been kept confidential”;

       (8) “the public’s interest in the litigation is furthered by requiring the plaintiff to disclose
           his identity”;

       (9) “because of the purely legal nature of the issues presented or otherwise, there is an
           atypically weak public interest in knowing the litigants’ identities”; and

       (10) “there are any alternative mechanisms for protecting the confidentiality of the
          plaintiff.”

Id. at 190 (internal quotations and citations omitted).

       While plaintiff has invoked several of the Sealed Plaintiff factors in support of his desire

to proceed anonymously, he has not made a strong enough showing to demonstrate that his case

should be treated as an “exception” to the general rule that parties litigate in their own names.

See Pilcher, 950 F.3d at 45; see also Fed. R. Civ. P. 10(a).

       Plaintiff’s suit does touch on topics that are somewhat “sensitive” and “personal,” Sealed

Plaintiff, 537 F.3d at 190 (factor one), but the allegations are not so sensitive and personal as to

justify employing the unusual procedure of a pseudonymous suit. While the complaint includes

information about plaintiff’s medical history and an allegation of sexual harassment, plaintiff’s

factual claims do not present “exceptional circumstances that in and of themselves justify

overriding the constitutional presumption of openness.” Doe v. Del Rio, 241 F.R.D. 154, 160

(S.D.N.Y. 2006). The facts alleged in the complaint are not especially intimate compared to

other ADA, Title VII, and Title IX cases in which plaintiffs have proceeded under their own

names. See, e.g., Dean v. Univ. at Buffalo Sch. of Med. & Biomedical Scis., 804 F.3d 178, 183

(2d Cir. 2015) (discussing former student’s depression, anxiety, and academic history in

connection with ADA action against medical school); Fox v. Costco Wholesale Corp., 918 F.3d

65, 68 (2d Cir. 2019) (discussing employee’s Tourette’s Syndrome and Obsessive-Compulsive

Disorder in connection with ADA action against employer); Rice v. Smithtown Volkswagon, 321


                                                  4
Case 1:20-cv-00621-RPK-SMG Document 9 Filed 08/04/20 Page 5 of 7 PageID #: 92




F. Supp. 3d 375, 381-82 (E.D.N.Y. 2018) (discussing employee’s allegations under Title VII that

an officer of employer sexually harassed him, in part by sending sexually explicit photographs);

Tubbs v. Stony Brook University, 343 F. Supp. 3d 292, 296-97 (S.D.N.Y. 2018) (discussing

student’s allegations of sexual assault in connection with Title IX action against universities).

And courts have denied leave to proceed pseudonymously in cases involving more sensitive

allegations. See Doe v. Skyline Automobiles Inc., 375 F. Supp. 3d 401, 405-06 (S.D.N.Y. 2019)

(denying motion to proceed anonymously despite “highly sensitive” allegations of being

“sexually assaulted while unconscious” and subject to “sexual harassment following the

incident”); Lawson v. Rubin, No. 17-cv-6404 (BMC) (SMG), 2019 WL 5291205, at *2

(E.D.N.Y. Oct. 18, 2019) (granting motion to vacate protective order that had permitted plaintiffs

to proceed under pseudonyms, despite “highly sensitive and personal” allegations of sexual

assault, because the case was “proceeding to trial”).

       While petitioner also suggests that anonymity is warranted because he would “suffer . . .

harm to [his] career,” from the disclosure of his identity, Mot. at 1; see Sealed Plaintiff, 537 F.3d

at 190 (factor three), that contention appears speculative on this record. Plaintiff expresses

concern that even if he prevailed in his lawsuit and were reinstated as a student, he would “suffer

irreparable harm in [his] application to residency programs were [his] name to be publicly

associated with litigation against a medical school.” Mot. at 2. But plaintiff has not provided

support for his contention that residency programs would retaliate against him for filing even a

meritorious lawsuit based on sexual harassment and disability discrimination.          Courts have

declined to allow litigants to proceed anonymously based on similar fears. See Anonymous v.

Medco Health Sols., Inc., 588 Fed. App’x 34, 35 (2d Cir. 2014) (finding plaintiff physician’s

concern that further public disclosure of his “personal health information” could “adversely



                                                 5
Case 1:20-cv-00621-RPK-SMG Document 9 Filed 08/04/20 Page 6 of 7 PageID #: 93




impact his patient base” to be “speculative in nature” and too “vague and far-fetched” to justify

anonymity); Vega v. HSBC Sec. (USA) Inc., No. 16-CV-9424 (JGK) (KNF), 2019 WL 2357581,

at *1-2 (S.D.N.Y. June 4, 2019) (denying plaintiff’s request to proceed under his former legal

name—effectively a pseudonym—despite plaintiff’s concern that prospective employers might

reject him because he filed a complaint against a former employer).

       In the absence of stronger privacy interests or better substantiated concerns of collateral

harms, I do not find anonymity justified simply because a government entity is named as

defendant. See Sealed Plaintiff, 537 F.3d at 190 (factor five). The fact that a plaintiff “is suing

the government or seeking to challenge a government policy does not, by itself, justify granting a

motion to proceed anonymously because doing so ‘would lead, inappropriately, to granting

anonymity to any plaintiff suing the government to challenge a law or regulation,’” and

“override the significant public interest in requiring all of the parties to be named.” Plaintiffs

# 1-21 v. Cty. of Suffolk, 138 F. Supp. 3d 264, 275 (E.D.N.Y. 2015).

       Moreover, other factors set out in Sealed Plaintiff counsel against permitting plaintiff to

proceed pseudonymously. As plaintiff acknowledges, see Mot. at 2, this is not a case in which

“the plaintiff’s identify has thus far been kept confidential,” Sealed Plaintiff, 537 F.3d at 190

(factor seven), because plaintiff filed this case under his own name, and he let it remain public

for over four months before he filed the instant motion. Nor is it a case in which the public

interest in disclosure is “atypically weak” because “of the purely legal nature of the issues

presented,” ibid. (factor nine), such that “the identities of the particular parties bringing the suit

may be largely irrelevant to the public concern with the nature of the process,” Del Rio, 241

F.R.D. at 158. And as a general matter, the public’s interest in identifying the parties to a

proceeding is significant. See Sealed Plaintiff, 537 F.3d at 190 (factor eight). “[P]eople have a



                                                  6
Case 1:20-cv-00621-RPK-SMG Document 9 Filed 08/04/20 Page 7 of 7 PageID #: 94




right to know who is using their courts,” ibid. (quoting another source), “even in ordinary civil

litigation between private parties,” Del Rio, 241 F.R.D. at 159. Taking together the factors set

out in Sealed Plaintiff, the plaintiff has not “rebut[ted] the presumption of disclosure,” Pilcher,

950 F.3d at 45, as required to justify proceeding pseudonymously in this case.

                                         CONCLUSION

       For the reasons stated above, plaintiff’s motion is denied without prejudice.



       SO ORDERED.


                                               /s/ Rachel Kovner
                                             RACHEL P. KOVNER
                                             United States District Judge

Dated: August 4, 2020
       Brooklyn, New York




                                                7
